DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Status of the Application
Applicant's submission filed on June 22, 2022 has been entered. Claims 2-6, 8-12, and 14-18 have been canceled. Claims 1, 7, and 13 were amended. Claims 1, 7, 13 remain pending in the application and are provided to be examined upon their merits.
Response to Amendment
Applicant’s amendments to the Claims have overcome each and every objection to the Drawings under 37 CFR 1.83(a) previously set forth set forth in the Final Correspondence mailed April 19, 2022, all of which objections are withdrawn.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Final Correspondence mailed April 19, 2022.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 7, and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 7, and 13 are directed to the abstract idea of: Claim 1 -: 1, a method of using, the method comprises: determining an asset identifier and titling information associated with the asset identifier for each record of a subset of records representing a subset of longevity-contingent assets of a multitude of records representing a multitude of longevity-contingent assets, wherein the titling information indicates assignment of a future time-estimated benefit payment of the a corresponding longevity-contingent asset to an identifier of a common entity associated with the corresponding longevity-contingent asset, wherein the titling information further indicates assignment of a series of time-certain obligated payments associated with the corresponding longevity-contingent asset to the identifier of the common entity associated with the corresponding longevity-contingent asset; analyzing the subset of records representing the subset of longevity-contingent assets to determine whether each longevity-contingent asset of the subset of longevity-contingent assets has a risk level that is lower than a risk threshold level when the titling information of the each record of the subset of records representing the subset of longevity-contingent assets is subsequently updated to: indicate reassignment of the future time-estimated benefit payment of the corresponding longevity-contingent asset from the identifier of the common entity associated with the corresponding longevity-contingent asset to an identifier of a benefit entity, and indicate reassignment of the series of time-certain obligated payments associated with the corresponding longevity-contingent asset from the identifier of the common entity associated with the corresponding longevity-contingent asset to an identifier of a sponsor entity; and when each longevity-contingent asset of the subset of longevity-contingent assets has the risk level that is lower than the risk threshold level: selecting the subset of records of the subset of longevity-contingent assets to produce records of selected longevity-contingent assets; and each record of the records of the selected longevity-contingent assets to produce updated records of the selected longevity-contingent assets by: modifying the titling information of the record representing a corresponding selected longevity-contingent asset to indicate reassignment of the future time-estimated benefit payment of the corresponding selected longevity-contingent asset from the identifier of the common entity associated with the corresponding selected longevity-contingent asset to the identifier of the benefit entity, and modifying the titling information of the record representing the corresponding selected longevity-contingent asset to indicate reassignment of the series of time-certain obligated payments associated with the corresponding selected longevity-contingent asset from the identifier of the common entity associated with the corresponding selected longevity-contingent asset to the identifier of the sponsor entity, such that a beneficial valuation elevation is created due to a risk level associated with the updated records of the selected longevity-contingent assets that is lower than the risk threshold level. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7, comprises: operably coupled wherein the functions to: determine asset identifier and titling information associated with the asset identifier for each record of a subset of records representing a subset of longevity-contingent assets of a multitude of records representing a multitude of longevity-contingent assets, wherein the titling information indicates assignment of a future time-estimated benefit payment of the a corresponding longevity-contingent asset to an identifier of a common entity associated with the corresponding longevity-contingent asset, wherein the titling information further indicates assignment of a series of time-certain obligated payments associated with the corresponding longevity-contingent asset to the identifier of the common entity associated with the corresponding longevity-contingent asset; analyze the subset of records representing the subset of longevity-contingent assets [id. at 1], select the subset of records of the subset of longevity-contingent assets to produce records of selected longevity-contingent assets; and each record of the records of the selected longevity-contingent assets to produce updated records of the selected longevity-contingent assets by: [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13, comprises: stores operational instructions that, when executed causes to: [id. at 7], [id. at 13], [id. at 7], [id. at 2 instances], [id. at 13], [id. at 1], [id. at 7], [id. at 2 instances], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: servicing a plurality of rived longevity-contingent assets as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "computer-implemented", "computing system", "computing device", "digital record ", "digital records", and "updating". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer-implemented", "computing system", "computing device", "digital record ", "digital records", and "updating" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method of using … system, the method comprises", "determining, by a computing device … the corresponding longevity-contingent asset", "analyzing, by the computing device, … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "indicate reassignment of the future … a benefit entity, and", "indicate reassignment of the series … a sponsor entity; and", "when each longevity-contingent asset of … the risk threshold level", "selecting, by the computing device, … selected longevity-contingent assets; and", "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and" and "modifying the titling information of … the risk threshold level") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing device, … selected longevity-contingent assets by" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determining, by a computing device … the corresponding longevity-contingent asset", "analyzing, by the computing device, … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "selecting, by the computing device, … selected longevity-contingent assets; and", "updating, by the computing device, … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … the risk threshold level" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing device, … selected longevity-contingent assets by", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "computing device", "computing system", "interface", "local memory", "processing module", "digital record ", "digital records", and "update ". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "interface", "local memory", "processing module", "digital record ", "digital records", and "update " of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably coupled … processing module functions to", "determine asset identifier and titling … the corresponding longevity-contingent asset", "analyze the subset of digital … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "indicate reassignment of the future … a benefit entity, and", "indicate reassignment of the series … a sponsor entity; and", "when each longevity-contingent asset of … the risk threshold level", "select the subset of digital … selected longevity-contingent assets; and", "update each digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and" and "modifying the titling information of … the risk threshold level") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update each digital record of … selected longevity-contingent assets by" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably coupled … processing module functions to", "determine asset identifier and titling … the corresponding longevity-contingent asset", "analyze the subset of digital … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "select the subset of digital … selected longevity-contingent assets; and", "update each digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … the risk threshold level" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update each digital record of … selected longevity-contingent assets by", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "non-transitory computer readable memory", "first memory element", "processing module", "digital record ", "digital records", "second memory element", "third memory element", and "update ". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "non-transitory computer readable memory", "first memory element", "processing module", "digital record ", "digital records", "second memory element", "third memory element", and "update " of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "determine asset identifier and titling … the corresponding longevity-contingent asset", "a second memory element that … the processing module to", "analyze the subset of digital … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "indicate reassignment of the future … a benefit entity, and", "indicate reassignment of the series … a sponsor entity; and", "a third memory element that … the processing module to", "when each longevity-contingent asset of … the risk threshold level", "select the subset of digital … selected longevity-contingent assets; and", "update each digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and" and "modifying the titling information of … the risk threshold level") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update each digital record of … selected longevity-contingent assets by" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determine asset identifier and titling … the corresponding longevity-contingent asset", "analyze the subset of digital … subset of longevity-contingent assets", "to determine whether each longevity-contingent … is subsequently updated to", "select the subset of digital … selected longevity-contingent assets; and", "update each digital record of … selected longevity-contingent assets by", "modifying the titling information of … the benefit entity, and", "modifying the titling information of … the risk threshold level" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update each digital record of … selected longevity-contingent assets by", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
• The Applicant argued: 
"2. The drawings have been objected to under 37 CFR 1.83(a). The Applicant has amended claims 1, 7, and 13, and has canceled claims 2-6, 8-12, and 14-18 to overcome the objection. " 
(REMARKS, p. 15). 
The above-quoted arguments are persuasive. 

Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted June 22, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 19, 2022 (hereinafter "Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"3. Claims 1-18 have been rejected under 35 USC º 112(a) or 35 USC º112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended claims 1, 7, and 13, and has canceled claims 2-6, 8-12, and 14-18 to overcome the rejection. " 
(REMARKS, p. 15). 
The above-quoted arguments are persuasive. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted June 22, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 19, 2022 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 19, 2022 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"4. Claims 1-18 have been rejected under 35 USC º101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended claims 1, 7, and 13, and has canceled claims 2-6, 8-12, and 14-18 to overcome the rejection. " 
(REMARKS, p. 15). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted June 22, 2022 at REMARKS p. 15 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 7120601 B2 to Chen; Peng et al. discloses Optimal asset allocation during retirement in the presence of fixed and variable immediate life annuities (payout annuities).
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey et al. discloses Enhanced parimutuel wagering.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPAT No. US 7870061 B2 to Mott; Antony R. discloses System and method for transferring longevity risk.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20100299160 A1 by Roscoe; Michael J. et al. discloses SYSTEM AND METHOD FOR PROVIDING FLEXIBLE AND PREDICTABLE INCOME.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20080126267 A1 by Rosen; Jonathan D. et al. discloses SYSTEM FOR MANAGING THE TOTAL RISK EXPOSURE FOR A PORTFOLIO OF LOANS.
USPAT No. US 8682768 B1 to Schoen; Matthew B. et al. discloses Machine, article, and method for an installment payment payout at contract value.
USPGPub No. US 20080313095 A1 by Shalen; Catherine T. discloses System And Method For Creating And Trading A Digital Derivative Investment Instrument.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPAT No. US 8024248 B2 to Stiff; Geoffrey et al. discloses System and method for imbedding a defined benefit in a defined contribution plan.
USPAT No. US 8412545 B2 to Stiff; Geoffrey S. et al. discloses System and process for providing multiple income start dates for annuities.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20050071205 A1 by Terlizzi, James D. et al. discloses Mortality linked bond obligation.
USPGPub No. US 20070087816 A1 by VanLuchene; Andrew Stephen discloses Financial Institutions and Instruments in a Virtual Environment.
USPAT No. US 8065170 B2 to Weiss; Joseph M. discloses Method and system for a deferred variable annuity with flexible benefit payments.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20150134367 A1 by Wittig; Michael Ross discloses System, Article, Method and Apparatus for Funding Life Insurance Premiums with Fixed Structured Settlements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        08/15/2022